ORDER
Carman, Chief Judge:
This matter having been remanded by the Court of Appeals for the Federal Circuit in Saarstahl AG v. United States, Nos. 97-1122, 97-1135, 98-1122 (Fed. Cir. Slip Op. April 12, 1999), and upon consent of the parties, it is hereby
Ordered that this matter is remanded to the Department of Commerce for the recalculation of repayment based upon (1) the use of purchase price paid for Saarstahl SVK, and (2) the net worth of Saarstahl SVK; and it is further
Ordered that the parties shall be allowed to submit an English-language translation of the financial statements already on the record for use in determining the net worth of Saarstahl SVK, as well as a written explanation of how net worth can be calculated from such financial statements; and it is further
Ordered that Commerce shall issue its final results of redetermination not later than sixty days after issuance of this order.